UNITED STATES DISTRICT COURT
EASTERN DISTRICT COURT OF NEW YORK

Jimmy L. Adkins, Kerem Bay, Lana Bongiovi, Clement Campbell,
Angelo Carpola, Alexander Cioffi, Patrick H. Crain, David Cronk,
Nancy F. Debe, Dennis Deluci, Charles J. Engel, Matthew Farrell,
Benny Failla, Robert J. Giani, John R. Lackenbauer, Jean-Parnell

Louis, William J. Maher, Michael G. McDowell, John Rossi, Case No. 16-CV-00641

William R. Shannon, Fred H. Smith, Gary E. Sobek, Damian
Sobers, Carmela Szymanski, Anthony Tanza and Cynthia Torres,

Garda CL Atlantic, Inc.

(JMA)(AKT)

Plaintiffs,

-against-

 

Defendant.

 

DECLARATION OF JOHN ROSSI

I, JOHN ROSSI, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the

following is true and correct:

1.

2.

I am one of the Plaintiffs in the above referenced case.

I was employed by Garda CL Atlantic, Inc. (“Garda”) as a driver.

. I was stationed at Garda’s Central Islip facility prior to February 2, 2015.

The Central Islip facility was officially closed on February 2, 2015.

After Garda closed the Central Islip facility, I worked for several weeks at Garda’s
Long Island City facility.

I was offered relocation by Garda to a branch of my choosing.

I requestecd a transfer to West Palm Beach Florida.

Garda transferred me to its West Palm Beach branch effective March 2, 2015.

I arrived in Florida on February 27, 2015 with the intention of remaining there

indefinitely.
Case 1:17-cv-02532-JMA-AKT Document 44 Filed 02/14/20 Page 2 of 2 PagelD #: 264

10. Since February 27, 2015 I have continuously resided in Florida with the intention of
remaining there indefinitely,

11, I was residing in Florida with the intention of remaining there indefinitely in March
2017 and April 2017,

12. When I first moved to Florida, I lived at 7515 Pine Lakes Blvd, Port St. Lucie, Florida.

13. I have since moved to 9 San Pablo Lane, Port St. Lucie, Florida 34952,

14, When I moved to Florida I provided my Florida address to Garda’s West Palm Beach
facility.

15. When I moved to Florida, I also provided my Florida address to Garda’s Long Island
City facility.

The foregoing is true and correct.

Dated: February 3 _, 2020

Wo Se

John m=
